UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-4904



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


RAFAEL ALEXANDER MCLEAN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Terrence W. Boyle, Chief Dis-
trict Judge. (CR-00-47-BO)


Submitted:   June 21, 2001                 Decided:   June 27, 2001


Before WIDENER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois, Assis-
tant Federal Public Defender, Raleigh, North Carolina, for Appel-
lant. Janice McKenzie Cole, United States Attorney, Anne M. Hayes,
Assistant United States Attorney, Mary Jude Darrow, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Following his conviction and sentence for unlawful possession

of a weapon by a convicted felon, 18 U.S.C.A. § 922(g) (West 2000),

Rafael A. McLean appeals from the district court’s order denying

his motion to suppress evidence of his possession of a firearm.   He

contends that the officer did not have reasonable suspicion to stop

him, and therefore the discovery of the gun was in violation of the

Fourth Amendment.   We have reviewed the record on appeal and the

parties’ briefs and find no reversible error. See United States v.

Sokolow, 490 U.S. 1, 9 (1989). Accordingly, we affirm the district

court’s order denying McLean’s motion to suppress.     We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2